Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garry Perry on 07/27/2022.

The application has been amended as follows: 

Claim 10: The computer readable medium 
the bypassing is carried out when coolant flow is activated.

Claim 11: The computer readable medium of
the bypassing is carried out when printing instructions are received by the printer.

Claim 12: The computer readable medium of
cancelling the bypassing after a predetermining period of time. 

Claim 14: A non-transitory computer readable medium containing a program which, when executed on a computer, causes the computer to carry out a process comprising: 
regulating, by a heat exchanger, the temperature of a photoreceptor of a printer, based on a measured temperature of a surface of the photoreceptor;
bypassing the temperature regulation, during a period of time between activation of the printer and a start of printing; and 
controlling, during the period of time, the heat exchanger to increase a rate of heat exchange away from the photoreceptor.

Claim 15: The computer readable medium of
	The bypassing is carried out when coolant flow is activated or printing instructions are received by the printer. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations.
The prior art does teach systems for controlling the temperature of a photoreceptor, see for examples Tsukamura (JP 2017-198936 A, disclosing a cooling arrangement), Yuge (US PGPub 2012/0014708 A1, disclosing a cooling arrangement), Matsuura (US Patent 7,398,031 B2, disclosing a heating arrangement), and Tamoki (US Patent 7,346,289 B2, disclosing a heating arrangement) these systems do not include a bypass control or superior temperature controller which operates as claimed.  The closest is that of Tamaki in which a thermistor 903 acts as a backup to a thermopile sensor, capable of overriding the thermopile when the temperature of the photoreceptor deviates from a particular measured temperature relationship between the thermopile and the thermistor (indicating that the thermopile sensor has become soiled).  As can be appreciated this is not an inhibition of control of the heat exchanger (in Tamaoki a heating element) by the temperature regulator but instead merely an additional temperature sensor dependent function of the temperature regulator itself.  Cao et al (WO 2014/018966 A1) discloses an open loop control period in controlling the temperature of an element in a printer, but the controlled element is the fuser and more importantly the control period is during an idle state of the printer and not the claimed pre-print phase. 
Other fields of art do teach the use of open loop control, during which temperature sensor feedback is ignored, during warmup.  These prior art fields are of limited applicability to a printing device which incorporates a photoreceptor as claimed, instead largely being directed to engine or other large machinery control. See for example Deutsch (US Patent 4,671,243). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852